DETAILED ACTION

Status of Claims

This action is in reply to the application filed on 12/22/2021.
Claims 1, 7, 14, and 20 have been amended.
Claims 1-25 are currently pending and have been examined.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 12/22/2021 with respect to the rejections under 35 USC § 102/103 have been considered but are moot in view of the new grounds of rejection.
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, 14-18, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Mohan et al. (Agile Cold Starts for Scalable Serverless) in view of Wagner et al. (US 2018/0004553 A1).
Claims 1, 7, 14, and 20:
Mohan discloses the limitations as shown in the following rejections:
A computing system comprising: a network controller (inherent); a processor coupled to the network controller; and a memory coupled to the processor (Intel Xeon processor), the memory including a set of executable program instructions/[Claim 7] A semiconductor apparatus (Intel Xeon processor) comprising: one or more substrates (silicon of Xeon processor); and logic coupled to the one or more substrates, wherein the logic is implemented at least partly in one or more of configurable logic…the logic coupled to the one or more substrates (see at least pg. 2, § 3-3.1; pg. 4, § 5.1).
identify that one or more capabilities (e.g. network namespace, environment dependency, function code dependency container resources) of a software container have a computational overhead (latency/initialization cost) that exceeds a first threshold and a memory overhead that does not exceed a second threshold (see at least pg. 1, Abstract and § 1, para. 3; pg. 3; pg. 5, § 6) where Mohan “A detailed analysis of time spent in various stages of a cold start in section 4 identifies network creation and initialization as the prime contributor to latency” and provides an analysis (pg. 5) of the initialization times and memory overheads for different portions of the container resources (capabilities). 
create the one or more capabilities (network namespace/endpoint resource in the form of a “pause container (PC)”) of the software container (function container) prior to issuance of a request to create the software container (see at least pg. 1, Abstract and § 1, para. 3; pg. 4, § 5; § 5.1, para. 1-2; and § 5.2, para. 1; pg. 4, Fig. 5(a)) describing their solution to pre-create and initialize the container resources to improve performance. Mohan discloses (pg. 1; pg. 5) only pre-creates the network namespace resource rather than the entire container because it is the prime contributor of execution latency representing a performance bottleneck but has a very small based on the one or more capabilities being associated with the computational overhead that exceeds the first threshold (“performance bottleneck”) and the memory overhead that does not exceed the second threshold (“negligible memory consumption”).
intercept the request to create the software container (redirect normal container startup process) after creation of the one or more capabilities…identify the one or more capabilities (PC to attach) based on the one or more configuration parameters (network configuration requirements, further discussed below), and associate (attach/bind) the one or more capabilities with the software container based on the one or more capabilities being identified based on the one or more configuration parameters (matches network configuration requirements) (see at least pg. 4, § 5.1, para. 1-2; pg. 4, § 5.2, para. 2 and 4; pg. 3, Fig. 4; pg. 4, Fig. 5(b)). 
Regarding the recited “configuration parameters”, Mohan discloses (pg. 4, § 5.2, para. 2 and 4) “the invoker queries the pool manager and obtains the identifier of an available PC” and briefly describes an embodiment where “A requirement for using PCs is that the network configuration of the function container match that of the PC…Even though non-standard network requirements are unlikely since common FaaS frameworks may not support them, it is easy to accommodate them when they arise, by creating multiple variety of PC pools for them under PCPM”. In such embodiment the “pause container pool manager (PCPM)” inherently identifies which of the PC varieties matches the function container’s requirements. But Mohan does not indicate how the requirements are specified and does not disclose identify one or more configuration parameters from the request, wherein the one or more configuration parameters are to include one or more of a security parameter, a subdomain parameter or a host bridge parameter.  


identify one or more configuration parameters (constraints/conditions) from the request, wherein the one or more configuration parameters are to include one or more of a security parameter (security policies) which are subsequently used to identify an appropriate pre-configured instance that with a runtime environment that satisfies the request:
“prior to receiving the user code and prior to receiving any information from a user regarding any particular virtual machine instance configuration, create and configure virtual machine instances according to a predetermined set of configurations, each corresponding to any one or more of a variety of run-time environments. Thereafter, the virtual machine instance manager receives user-initiated requests to execute code, and identifies a pre-configured virtual machine instance to execute the code based on configuration information associated with the request” (¶0017).

“The warming pool manager 130 may pre-configure the virtual machine instances in the warming pool 130A, such that each virtual machine instance is configured to satisfy at least one of the operating conditions that may be requested or specified by a user when defining a task…operating conditions specified by a task may include…security policies (e.g., may control which instances in the warming pool 130A are usable by which user), among other specified conditions” (¶0040).

It would have been obvious to one of ordinary skill in the art prior to the filing of the invention to modify Mohan’s requests as taught by Wagner to increase the flexibility in identifying matching configurations while maintaining security requirements (¶0074, 0041). 



Claims 2, 3, 8, 9, 15, 16, 21 and 22:
The combination of Mohan/Wagner discloses the limitations as shown in the rejections above. Mohan further discloses (pg. 4; pg. 3, § 4, para. 1 and Fig. 4)  add the one or more capabilities to a pool of capabilities prior to issuance of the request to create the software container, and remove the one or more capabilities from the pool after association of the one or more capabilities with the software container…intercept a request to destroy (cleanup/terminate) the software container, wherein the request to create the software container and the request to destroy the software container are on-demand requests, disassociate (detach/unbind) the one or more capabilities from the software container, and add the one or more capabilities to a pool of capabilities.

Claims 4, 10, 17, and 23:
The combination of Mohan/Wagner discloses the limitations as shown in the rejections above. Mohan further discloses (pg. 3, § 4, para. 3 and Fig. 3) wherein the one or more capabilities are hierarchical. 

Claims 5, 11, 18, and 24:
The combination of Mohan/Wagner discloses the limitations as shown in the rejections above. Mohan further discloses (pg. 1, Abstract and § 1, para. 3; pg. 3, § 4, para. 2-3) wherein the one or more capabilities include a network namespace capability, the first threshold is a computational threshold, the second threshold is a memory threshold and the request is intercepted in a Function-as-a-Service (FaaS/serverless, e.g. OpenWhisk) architecture. 




Claims 6, 12, 19, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Mohan et al. (Agile Cold Starts for Scalable Serverless) in view of Wagner et al. (US 2018/0004553 A1) in view of Kim et al. (US 10,719,367 B1).

Claims 6, 12, 19, and 25:
The combination of Mohan/Wagner discloses the limitations as shown in the rejections above. Mohan further discloses (pg. 4, § 5-5.1) employing a “pause container pool manager (PCPM)” (translator) to manage lifecycles of the one or more capabilities. Mohan does not specifically disclose the PCPM is customized/configured based on policy data. 
Kim, however, discloses an analogous system for addressing the cold start issue of serverless/FaaS architectures which employs a “worker pool module” (translator) to manage lifecycles of pre-initialized worker containers in a pool, where the worker pool module is automatically customized…based on policy data (worker reservation policy) (see at least col. 2, li. 14-63; col. 3, li. 14-34; col. 5, li. 14-54; FIG. 1).
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention to modify Mohan/Wagner’s PCPM to be configured based on policy data as taught by Kim to allow the number, type, and size of the container resource pools to be optimized for particular operating environments (see Kim col. 2, li. 43-63; col. 5, li. 14-54 in view of Mohan pg. 1, § 1, para. 3; pg. 4, § 5.2, para. 4; pg. 5, § 7).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mohan et al. (Agile Cold Starts for Scalable Serverless) in view of Wagner et al. (US 2018/0004553 A1) in view of Baerg et al. (A Seeded-Channel Silicon-on-Insulator (SOI) MOS Technology).

Claim 13:
The combination of Mohan/Wagner discloses the limitations as shown in the rejections above. Although arguably inherent, Mohan does not elaborate upon the architecture of the Intel Xeon processor and does not explicitly describe that the logic coupled to the one or more substrates includes transistor channel regions that are positioned within the one or more substrates. However, such transistor logic configurations are old and well-known as evidenced by Baerg disclosing “An improved silicon-on-insulator (SOI) MOSFET transistor structure is presented. The structure retains the density and low capacitance advantages of SOI, but places the transistor channel region in the single-crystal silicon substrate” (Abstract).
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention to employ a processor which includes transistor channel regions that are positioned within the one or more substrates as taught by Baerg because the “configuration avoids floating-body effects and ensures that defects in the SO1 will not affect the channel mobility” (Baerg Abstract).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Each of US 2020/0081745 A1 and US 2019/0377604 A1 are directed to improving startup latency in FaaS environments.
Each of US 10824474 B1; US 20140189703 A1, and 20170078411 A1 are directed to matching pooled resources to requested characteristics.
“Cold Start in Serverless Computing: Current Trends and Mitigation Strategies” state of the art summary/description regarding serverless cold start.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Paul Mills whose telephone number is 571-270-5482.  The Examiner can normally be reached on Monday-Friday 11:00am-8:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente can be reached at 571-272-3652.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/P. M./
Paul Mills
02/12/2022
/EMERSON C PUENTE/               Supervisory Patent Examiner, Art Unit 2196